DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 24 June 2020 has been entered.  Claims 11-20 are canceled.  Claims 1-10 are currently pending. 

Claim Objections
Claims 1-2, 3, 5, and 10 are objected to because of the following informalities:
Claims 1-2 and 10 are objected to for the use of the phrase “the each zone”, when they should instead say either “the zones” or “each zone”. 
Claim 3 currently states “the air conditioning device is operated as a I -zone manual mode…” but, based on the originally filed specification, should instead say “the air conditioning device is operated as a 1-zone manual mode…”.  This appears to be a typographical error. 
Claim 5 currently says “the air condition device is operated intermittently” but should instead say “the air conditioning device is operated intermittently”.  This appears to be a typographical error. 

Appropriate correction is required.

Claim Interpretation
Claim 1 currently requires “an air conditioning device configured to partition an internal of the vehicle into a plurality of zones to independently cool each zone”.  The Examiner notes that this does not positively recite the plurality of zones or the partitioning thereof. 
Claim 2 currently requires “the plurality of zones is re-partitioned into at least one zone according to… [various factors]”.  The Examiner notes that, in this case, the term “re-partitioned” is understood on the basis of the Applicant’s original disclosure to be the description of the control device recognizing and/or grouping the physical plurality of zones within the vehicle into one or more individually controllable zones. 
If an alternate interpretation is intended for these claims, the claims should be amended so as to make such a meaning clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (Published U.S. Patent Application No. 20180312031) in view of Goenka et al. (Published U.S. Patent Application No. 20130232996) and ASW (NPL:  Auto Service World, “Sunload Sensors Explained”, published 1 April 2009, accessed 22 March 2022, URL https://www.autoserviceworld.com/jobbernews/sunload-sensors-explained/#:~:text=Sunload%20sensors%20monitor%20the%20intensity,speaker%20grill%2C%20or%20defroster%20vent.).
Regarding claim 1, Baker (Fig. 1-4) teaches a multi-zone air conditioner system for a vehicle (Para. 60, “vehicle 100 includes a primary zone, 1Z, that is initially occupied by a driver, and three secondary zones 2Z1, 2Z2, 2Z3”), comprising: 
an air conditioning device configured to partition an internal of the vehicle into a plurality of zones to independently cool each zone (see Fig. 3B, Para. 65, “If FULL-AUTO is determined to be selected, all zones (i.e. primary and secondary zones) operate independently at step 222, with their respective target temperatures being determined by a control for each zone”); 
a detecting device including a photo detector (Para. 43, “visual sensors such as cameras or other optical systems that may include a light emitter and a light receiver”); 
an input device configured to switch an operating state of the air conditioning device to an automatic mode or a manual mode (interface 20, Para. 65, “one of four states may be selected by a user from an interface 20. The four states are “FULL-AUTO (SYNC-OFF)”, “MANUAL-SYNC”, “AUTO-SYNC”, and “ECO-SYNC”…”); and 
a control device configured to generate a control signal for operating the air conditioning device based on a signal transmitted from the detecting device and the input device (Para. 65, “At step 211a, a determination is made as to whether or not FULL-AUTO state is selected. If FULL-AUTO is determined to be selected, all zones (i.e. primary and secondary zones) operate independently at step 222, with their respective target temperatures being determined by a control for each zone. If FULL-AUTO is determined to not be selected, a determination is made at step 211b as to whether or not MANUAL-SYNC is selected. If MANUAL-SYNC is determined to be selected, the target temperature of each secondary zone (whether occupied or not) is adjusted at step 224 to equal that of the primary zone”).
Baker is silent regarding 
a detecting device including a room temperature detector configured for detecting a room temperature of [[the]] each zone and a photo detector configured for detecting an amount of solar radiation; and
a control device configured to generate a control signal for operating the air conditioning device based on a signal transmitted from the detecting device.
However, Goenka (Fig. 3-5) teaches a multi-zone air conditioner system for a vehicle (Title, “CONTROL STRATEGY FOR A ZONAL HEATING, VENTILATING, AND AIR CONDITIONING SYSTEM OF A VEHICLE”), comprising: 
an air conditioning device configured to partition an internal of the vehicle (vehicle 10, see Fig. 3) into a plurality of zones (Para. 19, “passenger compartment 14 is divided into heating, ventilating, and air conditioning (HVAC) zones 18a, 20a, 22a, 24a, each of which includes an area encompassing the respective seats 18, 20, 22, 24”) to independently cool each zone (Para. 24, “auxiliary HVAC system 30 is a multi-zonal HVAC system used to condition a localized fluid of multiple HVAC zones”); 
a detecting device (plurality of sensors 72) including a room temperature detector configured for detecting a room temperature of [[the]] each zone (140) and a photo detector configured for detecting an amount of solar radiation (Para. 29, “sensors 72 generate and transmit signals (i.e. sensor signals) which are representative of environmental parameters and conditions (e.g. an ambient air temperature, a sun load/heat flux, an average temperature of each of the HVAC zones, an average passenger compartment interior temperature, an ambient air humidity, a passenger compartment humidity, a temperature stratification of each of the HVAC zones, a seat surface temperature, a passenger compartment interior temperature adjacent a vehicle occupant, a passenger compartment humidity adjacent a vehicle occupant, etc.)”); 
an input device (user interface 70) configured to switch an operating state of the air conditioning device to an automatic mode (see in Fig. 5 the method 100 of operation of the HVAC system is disclosed to operate automatically) or a manual mode (Para. 28, “each of the controls 76 generates and transmits to the HVAC controller 32 an input signal representative of a desired setting (e.g. temperature, blower speed, etc.) of the vehicle system 80 that is controlled manually by the driver”); and 
a control device (processor 68) configured to generate a control signal for operating the air conditioning device based on a signal transmitted from the detecting device and the input device (Para. 34, “processor 68 of the HVAC controller 32 may be any device or system adapted to receive the input signals (e.g. the sensor signals), analyze the input signals, and control the main HVAC system 28, the auxiliary HVAC system 30, and the seat system in response to the analysis of the input signals”).
It would have been obvious to one skilled in the art at the time of the invention to include the temperature and solar radiation detectors by combining prior art elements according to known methods to yield predictable results as taught by Goenka into the teachings of Baker because it does no more than yield predictable results of providing the requisite means for the HVAC system of Baker to respond to the conditions within the car, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
It should be noted that Goenka does not explicitly state that the sun load sensor is a photo detector configured for detecting an amount of solar radiation.  However, it is well known in the art that “Most sunload sensors are the photodiode type, which provides increased resistance as the light intensity increases…” (see ASW).  It would appear that such a sun load sensor is inherently a photo detector; even if the sensor is not inherently a photo detector, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the sun load sensor shown by Goenka is a photo detector sensor, as disclosed by ASW, as doing so is merely providing a well-known and reliable device to perform the function described by Goenka. 

Regarding claim 2, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 1, wherein the plurality of zones is re-partitioned into at least one zone according to the room temperature of [[the]] each zone of the vehicle, the amount of solar radiation, a boarding position of an occupant, a number of occupants, and an occupant's personal preference (Baker:  see Fig. 2, the partitions are determined and re-partitioned based at least on the boarding positions of the occupants and the occupant preferences in steps 112, 114-116, and 118; Goenka:  see Fig. 5, the auxiliary HVAC system is operated in each zone according to the parameters dictated by the occupant(s) and the conditions in the vehicle in steps 104, 106, 108, 110, 112, 114, and 116).

Regarding claim 3, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 2, wherein the air conditioning device is operated in a 1-zone mode by the manual mode when the re-partitioned plurality of zones is formed as one zone (Baker:  Para. 65, “If MANUAL-SYNC is determined to be selected, the target temperature of each secondary zone (whether occupied or not) is adjusted at step 224 to equal that of the primary zone”).

Regarding claim 4, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 2. 
Baker is silent regarding the air conditioning device being operated in a 2-zone mode by the manual mode when the re-partitioned plurality of zones is formed as two zones of front and rear or left and right according to the boarding position of the occupants.
However, Goenka (Fig. 2) teaches a multi-zone air conditioner system, wherein the air conditioning device is operated in a 2-zone mode (Para. 12, “an auxiliary HVAC system having a pair of thermoelectric modules, each of which conditions a localized fluid of two HVAC zones defined within the vehicle”) by the manual mode when the re-partitioned plurality of zones is formed as two zones of front and rear or left and right according to the boarding position of the occupants (Para. 28, “addition, each of the controls 76 generates and transmits to the HVAC controller 32 an input signal representative of a desired setting (e.g. temperature, blower speed, etc.) of the vehicle system 80 that is controlled manually by the driver”).
It would have been obvious to one skilled in the art at the time of the invention to include the ability to manually operate a 2-zone mode by combining prior art elements according to known methods to yield predictable results as taught by Goenka into the teachings of Baker because it does no more than yield predictable results of providing additional granularity in the controls to the user while in the manual mode, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 6, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 2. 
Baker is silent regarding the air conditioning device being operated in a 2-zone mode by the manual mode when the re-partitioned plurality of zones is formed as two zones of front and rear or left and right according to an occupant's personal preference.
However, Goenka (Fig. 2) teaches a multi-zone air conditioner system, wherein the air conditioning device is operated in a 2-zone mode (Para. 12, “an auxiliary HVAC system having a pair of thermoelectric modules, each of which conditions a localized fluid of two HVAC zones defined within the vehicle”) by the manual mode when the re-partitioned plurality of zones is formed as two zones of front and rear or left and right according to an occupant's personal preference (Para. 28, “addition, each of the controls 76 generates and transmits to the HVAC controller 32 an input signal representative of a desired setting (e.g. temperature, blower speed, etc.) of the vehicle system 80 that is controlled manually by the driver”).
It would have been obvious to one skilled in the art at the time of the invention to include the ability to manually operate a 2-zone mode by combining prior art elements according to known methods to yield predictable results as taught by Goenka into the teachings of Baker because it does no more than yield predictable results of providing additional granularity in the controls to the user while in the manual mode, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 7, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 6, wherein in a zone in which weak cooling is preferred, a level of a blower of the air conditioning device is set to be lower than a predetermined value and a reference temperature is set to be higher than a predetermined value (Goenka:  Para. 45, “In step 116, the processor 68 controls the each of the main HVAC system 28, the auxiliary HVAC system 30, and the seat system based upon the flow rates and the fluid discharge temperatures required until the desired level of occupant comfort (T.sub.TARGET) is reached. For example, the processor 68 controls… a speed of the blower 67 of each of the thermoelectric modules 58 of the auxiliary HVAC system 30 by varying the power supplied thereto… a position of at least one of the doors (e.g. temperature doors, volume doors, mode doors, etc.) of the thermoelectric module 58”; wherein it is understood that weaker/less cooling would be associated with a warmer reference temperature as T.sub.TARGET, and wherein it is understood that weaker/less cooling is supplied by a variable speed blower being supplied with less power and therefore being set to a lower level).

Regarding claim 8, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 6, wherein in a zone in which strong cooling is exemplary, a level of a blower of the air conditioning device is set to be high and a reference temperature is set to be low (Goenka:  Para. 45, “In step 116, the processor 68 controls the each of the main HVAC system 28, the auxiliary HVAC system 30, and the seat system based upon the flow rates and the fluid discharge temperatures required until the desired level of occupant comfort (T.sub.TARGET) is reached. For example, the processor 68 controls… a speed of the blower 67 of each of the thermoelectric modules 58 of the auxiliary HVAC system 30 by varying the power supplied thereto… a position of at least one of the doors (e.g. temperature doors, volume doors, mode doors, etc.) of the thermoelectric module 58”; wherein it is understood that stronger/more cooling would be associated with a cooler reference temperature as T.sub.TARGET, and wherein it is understood that stronger/more cooling is supplied by a variable speed blower being supplied with more power and therefore being set to a higher level).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (Published U.S. Patent Application No. 20180312031) in view of Goenka et al. (Published U.S. Patent Application No. 20130232996) and ASW (NPL:  Auto Service World, “Sunload Sensors Explained”, published 1 April 2009, accessed 22 March 2022, URL https://www.autoserviceworld.com/jobbernews/sunload-sensors-explained/#:~:text=Sunload%20sensors%20monitor%20the%20intensity,speaker%20grill%2C%20or%20defroster%20vent.) as applied to claim 4 above, and further in view of Gibble (Published U.S. Patent Application No. 20180297443).
Regarding claim 5, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 4, wherein in a zone in which a boarding density of occupants is higher than a predetermined value (Baker:  see Fig. 2, Para. 52, “Data indicative of a target temperature, T2, of each of the occupied secondary zones is received at step 114”; wherein the predetermined value is “occupied”), the air conditioning device is operated depending on a predetermined reference temperature (Baker:  see Fig. 4, Para. 65, “If FULL-AUTO is determined to be selected, all zones (i.e. primary and secondary zones) operate independently at step 222, with their respective target temperatures being determined by a control for each zone”) and in a zone in which the boarding density of occupants is lower than the predetermined value (Baker:  see Fig. 2, Para. 52, “determination is made at step 116 as to whether or not one or more of the previously determined occupied secondary zones have become unoccupied”, wherein the predetermined value is “occupied”), the air conditioning device is operated intermittently (Baker:  Para. 65, “If ECO-SYNC is determined to be selected, then data is received at step 214b that is indicative of the target temperature of the previously occupied secondary zone (i.e. the previous setting is memorized) and the target temperature of the unoccupied secondary zones is adjusted at step 218b to improve or optimize energy efficiency of the system. This adjustment may be performed over a tuneable time period to avoid sudden changes in temperature or system noise”).
While Baker teaches an eco-mode for unoccupied spaces, it is not entirely clear how the air conditioning device operates while “improv[ing]… energy efficiency of the system”, or that the air condition device is operated intermittently. 
However, Gibble teaches an energy efficient operation wherein the air conditioning device is operated intermittently (Para. 33, “the cooling provided to each of the secondary zones 58, 60, 62, and 64 will cycle on and off according to the thermostatic control of the primary zone 56. According to this exemplary embodiment, since the thermostatic control of the primary zone 56 remains unchanged, and particularly the on and off cycling of air mover 42, activation of the low cost energy mode may be advantageously imperceptible to the driver or occupants in the primary zones”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure the eco-friendly mode of operation shown by Baker would include intermittent operation of the air conditioning device, as taught by Gibble, as doing so merely allows for the temperature of the zone(s) to be controlled to a set temperature while reducing the energy consumption of the HVAC system.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (Published U.S. Patent Application No. 20180312031) in view of Goenka et al. (Published U.S. Patent Application No. 20130232996) and ASW (NPL:  Auto Service World, “Sunload Sensors Explained”, published 1 April 2009, accessed 22 March 2022, URL https://www.autoserviceworld.com/jobbernews/sunload-sensors-explained/#:~:text=Sunload%20sensors%20monitor%20the%20intensity,speaker%20grill%2C%20or%20defroster%20vent.) as applied to claim 2 above, and further in view of Kumar et al. (Published U.S. Patent Application No. 20130092364).
Regarding claim 9, Baker in view of Goenka and ASW teaches the multi-zone air conditioner system of claim 2, wherein, when the automatic mode is selected, the re-partitioned plurality of zones is formed as zones by front and rear of the vehicle, and each of the left and right (Baker:  see in Fig. 3B that zones 1Z, 2Z1, 2Z2, and 2Z3 are formed in a front/rear and left/right configuration).
Baker is silent regarding the plurality of zones being formed as six zones, with an additional center zone of the vehicle. 
However, Goenka teaches that the number of zones can be variable as needed, based on the size of the vehicle (Para. 19, “the vehicle 10 shown has a four-passenger capacity, it is understood that the present invention can be employed in vehicles of other capacities such as two-passenger or eight-passenger vehicles, for example. In the illustrated embodiment, the passenger compartment 14 is divided into heating, ventilating, and air conditioning (HVAC) zones 18a, 20a, 22a, 24a, each of which includes an area encompassing the respective seats 18, 20, 22, 24. It is contemplated in the present invention, however, that any area, or combination of areas, within the passenger compartment 14 can be an HVAC zone”). 
Furthermore, Kumar (Fig. 1) teaches a multi-zone air conditioner system (HVAC unit 20), wherein the plurality of zones is formed as zones by front (front seat zone 11), center (second row zone 12), rear of the vehicle (third row zone 13). 
In combination with Baker, which teaches that each zone along the length of the vehicle is further split into left/right zones, this would result in six zones in a vehicle. 
It would have been obvious to one skilled in the art at the time of the invention to include additional vehicle zones for larger vehicles by combining prior art elements according to known methods to yield predictable results as taught by both Kumar and Goenka into the teachings of Baker because it does no more than yield predictable results of allowing the air conditioning system to more effectively distribute air to the passengers of larger vehicles with multiple seat configurations, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 10, Baker in view of Goenka, ASW, and Kumar teaches the multi-zone air conditioner system of claim 9, wherein in the six zones, the air conditioning device is operated depending on a predetermined reference temperature, and blowers of the air conditioning devices in [[the]] each zone are operated independently (Baker:  Para. 65, “If FULL-AUTO is determined to be selected, all zones (i.e. primary and secondary zones) operate independently at step 222, with their respective target temperatures being determined by a control for each zone”; Goenka:  Para. 45, “In step 116, the processor 68 controls the each of the main HVAC system 28, the auxiliary HVAC system 30, and the seat system based upon the flow rates and the fluid discharge temperatures required until the desired level of occupant comfort (T.sub.TARGET) is reached. For example, the processor 68 controls… a speed of the blower 67 of each of the thermoelectric modules 58 of the auxiliary HVAC system 30 by varying the power supplied thereto…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762